MITCHELL, J.
While I concur in the result, I am not prepared to assent to the proposition that the act in question is unconstitutional on the ground that it is not uniform- in its operation upon all the cities in the class, as respects the maximum of all taxes that may be levied, for school purposes. It seems to me that, as respects the amount of tax authorized by the act, it cannot be said to be based on existing special legislation. In that respect the act itself is uniform in its operation. The inequalities in respect to the maximum amount of taxes which may be levied for school purposes in the different cities of the class already exist, by virtue of existing special legislation, and are neither created nor increased by this act. But I cannot get away from the conclusion that the act is, on another ground, repugnant to the constitutional provision which prohibits the legislature from amending, extending or modifying existing special legislation. I am of opinion that the necessary effect, as well as the manifest intent, of the act, is to adopt the diverse provisions of the existing special legislation contained in the various charters of the cities of the class, relating to the levying, certifying, collecting, etc., of taxes for school purposes, or, more briefly stated, it adopts this special legislation for the purpose of carrying the grant of power into effect. And it is immaterial whether the act does this in express terms, as in Alexander v. City of Duluth, 57 Minn. 47, 58 N. W. 866, or by necessary implication.
It is urged by the respondent that authority to a city to do an act is authority to the legislative department of the city, to wit, the city *459council, to do the act. It seems to me that this begs the question, and overlooks the fact that in some cities of the class the board of education is the legislative department of the city as to the levy of school taxes and other school matters. But even if it be conceded that under this act the tax in every city is to be voted by the city council, irrespective of special provisions of its charter, the fact remains that as to all other and subsequent steps the provisions of the special charter of each city must be resorted to; otherwise, the act would be nugatory and inoperative.
For considerations of public policy or necessity, the upholding of this act may be a result devoutly to be wished for, but this is no reason for disregarding the plain provisions of the constitution. In my judgment, it was mistaken policy to adopt such a sweeping and ironclad constitutional prohibition of special legislation as to cities in a state where they had been organized and governed for so many years under diverse special charters, thus creating a frequent necessity for special and local remedial legislation. But this was a matter for the people, and not the courts.